TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 12, 2013



                                      NO. 03-12-00679-CV


     Bruce Mansbridge, Ph.D. and The Austin Center for the Treatment of Obsessive-
                       Compulsive Disorder, PLLC, Appellants

                                                   v.

                                       Jane Doe, Appellee




        APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
   DISMISSED ON APPELLANT'S MOTION -- OPINION BY JUSTICE GOODWIN




THIS DAY came on to be submitted to this Court appellants’ motion to dismiss the appeal in the

above cause, and the Court having fully considered said motion, and being of the opinion that

same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that each party

shall bear their own costs relating to this appeal, both in this Court and the court below; and that

this decision be certified below for observance.